IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-75,547-03


                             EX PARTE BOBBY PEREZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 02-02-8656-1-CR IN THE 454TH DISTRICT COURT
                              FROM MEDINA COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which KELLER , P.J.,                  AND
SLAUGHTER , J., joined.

                                             ORDER

         Applicant pleaded guilty to murder and was sentenced to fifty years’ imprisonment. He did

not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that plea was involuntary because trial counsel was

ineffective for failing to adequately investigate the case. Applicant has alleged facts that, if true,

might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Morrow, 952 S.W.2d

530, 536 (Tex. Crim. App. 1997). Accordingly, the record should be developed. The trial court is
                                                                                                       2

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 8, 2022
Do not publish